PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks payment of the sum of $4,160.00 for maintenance services on the air-conditioning, temperature, and humidity systems in seven State Capitol buildings.
Respondent admits the amount and validity of the claim, stating in its Answer that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
Based on the foregoing, the Court makes an award to the claimant in the amount requested.
Award of $4,160.00.